Citation Nr: 1135120	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-22 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 2007 rating decision that denied service connection for a right knee disorder.

2.  Entitlement to an effective date earlier than August 6, 2008 for the grant of service connection for a right knee disorder.

3.  Entitlement to an initial disability rating greater than 10 percent for a right knee disorder.

4.  Entitlement to payment of additional compensation benefits for the Veteran's spouse.

(The issues of (1) entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Ochsner Medical Center on April 20, 2008, and (2) entitlement to direct payment by VA of attorney fees from past-due benefits are addressed in separate decisions).  


REPRESENTATION

Appellant represented by:	Dr. C.H. Thornton, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to November 1981.          

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2011, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).    

Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding all four issues on appeal to the RO for the issuance of a Statement of the Case (SOC).  

The appeal is REMANDED to the New Orleans, Louisiana RO.  VA will notify the Veteran if further action is required.


REMAND

Based on the Court's decision in Manlincon, 12 Vet. App. at 240-41, a remand is required for the RO to send the Veteran a SOC with respect to all four issues on appeal.  In this regard, the RO granted service connection for a right knee disorder at 10 percent disabling in an October 2010 rating decision, assigning an effective date of August 6, 2008.  The RO denied payment of additional compensation benefits for the Veteran's spouse in the notice letter accompanying the October 2010 rating decision.  Finally, the RO denied the Veteran's May 2010 CUE motion in the October 2010 rating decision on appeal.  The Veteran's attorney then submitted an October 2010 letter, within one year of notification of that rating decision, expressing dissatisfaction with the decision for all four issues on appeal - an earlier effective date, a higher initial rating, CUE in an earlier rating decision, and additional compensation for the Veteran's spouse.  The question here is whether the October 2010 attorney letter constitutes a timely Notice of Disagreement (NOD) with regard to all of the above issues.  

With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a NOD with a determination by the RO within one year from the date of the mailed notice of the determination.  38 C.F.R. § 20.302(a).  

In the present case, the October 2010 attorney letter is clearly tantamount to a timely NOD for all four issues on appeal.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  The file, however, does not reflect that a SOC has been issued concerning all four issues on appeal pursuant to Manlincon, 12 Vet. App. at 240-41.  A remand is required for this purpose.  

As to the effective date issue on appeal, the Board emphasizes there are no free-standing earlier effective date claims.  Such an earlier effective date claim or request is permitted in two circumstances:  on appeal from an initial rating decision or in a CUE claim where the original rating decision is final.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In the instant case, the Veteran and his attorney are seeking an earlier effective date for his right knee disorder on both bases.  See May 2010 CUE motion; October 2010 NOD.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney a SOC on the following issues: (1) whether there was CUE in an April 2007 rating decision that denied service connection for a right knee disorder; (2) entitlement to an effective date earlier than August 6, 2008 for the grant of service connection for a right knee disorder; (3) entitlement to an initial disability rating greater than 10 percent for a right knee disorder; (4) entitlement to payment of additional compensation benefits for the Veteran's spouse.  Give him time to perfect an appeal of this claim by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if he does appeal should these claims be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



